            Case 1:20-cv-03479-JMF Document 9 Filed 05/05/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
CONTINENTAL INDEMNITY CO.,                                             :
                                                                       :
                                    Plaintiff,                         :
                                                                       :
                  -v-                                                  :    20-CV-3479 (JMF)
                                                                       :
BULSON MANAGEMENT, LLC, et al.,                                        :         ORDER
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        Plaintiff Continental Indemnity Co. brings this action against Defendants Bulson

Management, LLC, and Ri Xian Wang, invoking the Court’s subject matter jurisdiction on the

ground of diversity of citizenship. See 28 U.S.C. § 1332. Plaintiff alleges that it is a citizen of

Iowa and Nebraska. See ECF No. 1 (“Complaint”), ¶ 8. Plaintiff alleges that Defendants are

citizens of New York. See id. ¶¶ 9-10.

        It is well established that a limited liability company (“LLC”) is deemed to be a citizen of

each state of which its members are citizens. See, e.g., Handelsman v. Bedford Vill. Assocs. L.P.,

213 F.3d 48, 51-52 (2d Cir. 2000); see also Altissima Ltd. v. One Niagara LLC, No. 08-CV-

756S(M), 2010 WL 3504798, at *2 (W.D.N.Y. Sept. 2, 2010) (noting that every other Court of

Appeals to have considered LLC citizenship has held that an LLC has the citizenship of all of its

members). Thus, a complaint premised upon diversity of citizenship must allege the citizenship

of natural persons who are members of an LLC and the place of incorporation and principal

place of business of any corporate entities that are members of the LLC (including the

citizenship of any members of the LLC that are themselves LLCs). See Handelsman, 213 F.3d at

51-52; see also, e.g., In re Bank of Am. Corp. Sec., Derivatives, and ERISA Litig., 757 F. Supp.
           Case 1:20-cv-03479-JMF Document 9 Filed 05/05/20 Page 2 of 2


2d 260, 334 n.17 (S.D.N.Y. 2010). In the present case, the Complaint fails to do so. In addition,

it alleges only the business and residential addresses of Plaintiff and Defendants rather than their

states of citizenship, as required for purposes of diversity jurisdiction. See, e.g., Leveraged

Leasing Admin. Corp. v. PacifiCorp Capital, Inc., 87 F.3d 44, 47 (2d Cir. 1996) (holding that a

complaint that fails to plead citizenship of relevant parties does not properly assert diversity

jurisdiction).

        Accordingly, it is hereby ORDERED that, on or before May 19, 2020, Plaintiff shall

amend its Complaint to allege the citizenship of each constituent person or entity comprising

Bulson Management, LLC, as well as the citizenship of all individual parties. If, by that date,

Plaintiff is unable to amend the Complaint to truthfully allege complete diversity of citizenship,

then the Complaint will be dismissed for lack of subject matter jurisdiction without further notice

to either party

        SO ORDERED.

Dated: May 5, 2020                                      ________________________________
                                                      __________________________________
       New York, New York                                      JESSE M. F  U MAN
                                                                           UR
                                                                          FURMAN
                                                             United States District Judge




                                                  2
